DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 13-24 are pending in the Amendment filed 05/27/2022, and claims 23-24 remain withdrawn from consideration as being drawn to a non-elected invention. 
The rejections of record are withdrawn in view of Applicant’s persuasive arguments. See “Examiner Interview Summary Record” mailed 05/27/2022.
However, claims 13-22 are rejected as set forth below in view of newly cited reference to Fauth et al. (US 20120060875 A1).
Response to Arguments
Applicant’s arguments, see “Remarks” filed 05/27/2022 with respect to the rejection of claims 13-15 and 17-22 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Clemens et al. (DE 10 2011 087274 A1, Computer Translation by Espacenet as generated on 04/09/2022) have been fully considered and are persuasive.  See “Examiner Interview Summary Record” mailed 05/27/2022. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fauth et al. (US 20120060875 A1).
Fauth et al. (US 20120060875 A1) discloses a dishwasher comprising a camera, which may image dishware externally or internally according to different camera arrangements [para. 0077], wherein the internal camera arrangement with an illumination device has the improved feature of identifying multiple different types of dishes/utensils at the same time [para. 0032, 0059], as well as allowing for optimizing the dishwashing parameters based on the arrangement of the ware within the dishwashing tub to thereby improve cleaning efficiency [para. 0079].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera outside of the dishwashing unit for identifying ware to be cleaned before entering the dishwashing tub, of Clemens, to include a camera and illumination source inside of the dishwasher for identifying ware to be cleaned in the dishwasher tub, of Fauth [para. 0059, “camera 22…arranged on the ceiling of the wash tub 3”], because: 1) it is an alternative camera arrangement to the external camera of Clemens for identifying wares to be cleaned in the dishwasher tub, as taught by Fauth [para. 0077, “the imaging device 102 is provided on an inner surface of the door 22 such that the imaging device 102 is exterior of the wash chamber 20 when in use”]; and 2) the internal camera arrangement has the improved feature of identifying multiple different types of dishes/utensils at the same time [para. 0032, 0059], as well as allowing for optimizing the dishwashing parameters based on the arrangement of the ware within the dishwashing tub to thereby improve cleaning efficiency [para. 0079].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Here, the “communication unit” is interpreted to cover the structure of a modem or network adapter as described in para. 0012 of the instant specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens et al. (DE 10 2011 087274 A1, Computer Translation by Espacenet as generated on 04/09/2022) in view of Fauth et al. (US 20120060875 A1).
13. Clemens discloses a household dishwasher [para. 0026, “dishwasher”], comprising:
a washing compartment [para. 0026, “dishwasher”; Here, a dishwasher inherently comprises a washing compartment in which dishes are loaded and washed; para. 0034, “washing machine”, Fig. 1; para. 0037, “charging opening of the domestic appliance 1”];
an activatable unit 2/6/81-8n/12/14 arranged in the washing compartment [Fig, 1, para. 0034, 0036-37];
a control device 4/5 configured to actuate the activatable unit [para. 0034];
an optical sensor 14 configured to acquire an optical sensor signal of the washing compartment [para. 0037, “camera 14 is to be fitted in the area of the charging opening (no reference number) of the domestic appliance 1 . The beam path of the camera 14 supplies an image of the item to be treated.”]; and
a communication unit 18 for bidirectional communication with a remote server 17 [para. 0038-40] said communication unit 18 configured to transmit the acquired optical sensor signal [para. 0037, “electronic signals that are digitized with a digitizer 16”] to the remote server 17 and to receive a control command from the remote server for actuating the activatable unit 2/5/6/81-8n/12/14 and to forward the received control command to the control device 4 [para. 0038-39, “data line 21 between the controller 4, or the data bus connecting the controller parts 5 and 6, and the router 18”]. 
Clemens teaches the camera (i.e., optical sensor) is fitted to be in the area of the charging opening in order to identify the item to be treated [para. 0037], and therefore fails to explicitly disclose (emphasis added):
an optical sensor configured to acquire an optical sensor signal of the washing compartment.
However, Fauth discloses a dishwasher [Abstract], comprising:
A dishwasher, in particular a household dishwasher, having a wash tub for receiving dishes during a wash cycle, having a dish reception device for receiving the dishes put into the wash tub, and a control device for controlling the course of the wash cycle depending on the received dishes. Thereby, it is provided that the dish reception device has a plurality of evaluation modules, which are designed each for receiving a dish type consisting of a similar material by means of the signals of at least one sensor and/or by means of at least one control parameter of the control device. [Abstract].
[0031] According to a particularly preferred development of the invention, the dish detection device comprises at least one light source for illuminating the dishes and at least one camera for the pictorial capturing of light reflexes occurring at the dishes, with the respective camera being connected to at least one of the evaluation modules, with the respective evaluation module for analyzing the light reflexes being embodied such that the respective type of dish and/or all dishes can be detected according to a predetermined light evaluation algorithm. Here the light source may include light-emitting diodes or incandescent lamps for instance. The camera can be an electronic camera, for instance a C-MOS camera. The camera can be equipped with a wide-angled lens to ensure as large a detection region as possible. 
[0032] The detection of a type of dish using a dish detection device of this type is based on characteristic light reflexes occurring at the surfaces of different materials. Light reflexes, also known as highlights or highlight areas, are locally limited reflections of light which are characterized in that they are considerably lighter than the background. The light reflexes generated by the respective light source and captured by the respective camera are analyzed by means of a suitable light evaluation algorithm, with a specific type of dish or the total quantity of dishes being detected based on the properties of the light reflexes. The advantage of a dish detection device which is structured in this way is that detection can be implemented even before the actual wash program. 
[0059] A light source 21 is arranged on the ceiling of the wash tub 3, consisting of two light-emitting diode arrangements 21. The light-emitting diode banks 21 are arranged such that the dishes present in the wash tub 3 are illuminated. Light reflexes, which have different properties depending on the type of dish, are produced at the dish. A camera 22, which is likewise arranged on the ceiling of the wash tub 3, captures the dishes and the light reflexes produced on them. An evaluation of the images of the camera 22 enables a distinction to be made between different types of dish by examining the light reflexes contained therein and a therefore a separate detection thereof. 
[0077] It may be readily understood that the location of the imaging device 102 may be in numerous other locations depending on the particular structure of the dishwasher 10 and the structure of the upper and lower racks 24, 26. The location of the imaging device 102 may depend on the type of desired image, the area of interest within the upper and lower racks 24, 26 or whether the image is to be captured with the upper and lower racks 24, 26 in motion. There may also be multiple imaging devices, which may image the same or different areas of the upper and lower racks 24, 26. FIGS. 9 and 10 illustrate alternative locations for the imaging device 102. In FIG. 9, the imaging device 102 is provided on an inner surface of the door 22 such that the imaging device 102 is exterior of the wash chamber 20 when in use. In FIG. 10, the imaging device 102 is provided on the bottom wall 14 of the housing 12 such that the imaging device 102 is within the wash chamber 20.
[0079] By way of non-limiting example, one characteristic which may be determined is the areas of the dish racks 24, 26 in which utensils are present. This may be useful in order to turn on spray assemblies 32-40 that target the specific area in which utensils are located or to operate the spray assemblies 32-40 in a direction that will ensure proper cleaning. This may also be useful as the controller 80 may define zones within the racks 24, 26 and operate the spray assemblies 32-40 in a manner which may be appropriate for each zone. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera outside of the dishwashing unit for identifying ware to be cleaned before entering the dishwashing tub, of Clemens, to include a camera and illumination source inside of the dishwasher for identifying ware to be cleaned in the dishwasher tub, of Fauth [para. 0059, “camera 22…arranged on the ceiling of the wash tub 3”], because: 1) it is an alternative camera arrangement to the external camera of Clemens for identifying wares to be cleaned in the dishwasher tub, as taught by Fauth [para. 0077, “the imaging device 102 is provided on an inner surface of the door 22 such that the imaging device 102 is exterior of the wash chamber 20 when in use”]; and 2) the internal camera arrangement has the improved feature of identifying multiple different types of dishes/utensils at the same time [para. 0032, 0059], as well as allowing for optimizing the dishwashing parameters based on the arrangement of the ware within the dishwashing tub to thereby improve cleaning efficiency [para. 0079].
 14. Modified Clemens discloses the household dishwasher of claim 13, wherein the communication unit 18 is configured to receive the control command from the remote server [para. 0038-39, “data line 21 between the controller 4, or the data bus connecting the controller parts 5 and 6, and the router 18”] as a response to the transmitted optical sensor signal [para. 0037, “electronic signals that are digitized with a digitizer 16”].
15. Modified Clemens discloses the household dishwasher of claim 13, wherein the sensor 14 is configured to acquire the optical sensor signal as a function of a request of the remote server [para. 0037, “output data of the digitizer 16 can be routed to the computer-like supplementary control part 7 via the basic control part 6 or via a bus line (without reference number) located within the control 4”; para. 0038-39, “data line 21 between the controller 4, or the data bus connecting the controller parts 5 and 6, and the router 18”] and to transmit the acquired optical sensor signal to the remote server [para. 0037, “electronic signals that are digitized with a digitizer 16”].
16. Modified Clemens discloses the household dishwasher of claim 13, further comprising a lighting device for illuminating the washing compartment during acquisition of the optical sensor signal [Fauth, para. 0059, “light source 21”, “camera 22…captures the dishes and the light reflections produced on them”]. 
17. Modified Clemens discloses the household dishwasher of claim 13, wherein the optical sensor comprises a camera 14, with the optical sensor signal comprising an image and/or a video of the washing compartment [para. 0037, “camera 14 is to be fitted in the area of the charging opening (no reference number) of the domestic appliance 1 . The beam path of the camera 14 supplies an image of the item to be treated.”].
18. Modified Clemens discloses the household dishwasher of claim 13, wherein the activatable unit comprises a member selected from the group consisting of a circulating pump, a drain pump, a spray arm, a valve, a lighting device, the optical sensor 14 [para. 0037-39], an automatic dosing system, a door opener, a door closer, a display element 12 [para. 0036], a washing basket movement device, and any combination thereof.
(See also, para. 0034: “The required treatment steps are triggered by a controller 4, which controls a series of power stages 81 to 8n, including, for example, a drive motor for a washing drum or a heater for heating washing suds.”)
19. Modified Clemens discloses a system [Fig. 1, para. 0036; para. 0026, “dishwasher”], comprising:
a household dishwasher [para. 0026, “dishwasher”] comprising 
a washing compartment [para. 0026, “dishwasher”; Here, dishwashers inherently comprise a washing compartment in which dishes are loaded and washed; para. 0034, “washing machine”, Fig. 1; para. 0037, “charging opening of the domestic appliance 1”],
an activatable unit 2/6/81-8n/12/14 arranged in the washing compartment [Fig, 1, para. 0034, 0036-37], 
a control device 4/5 configured to actuate the activatable unit [para. 0034], 
an optical sensor 14 configured to acquire an optical sensor signal of the washing compartment [para. 0037, “camera 14 is to be fitted in the area of the charging opening (no reference number) of the domestic appliance 1 . The beam path of the camera 14 supplies an image of the item to be treated.”], and
a communication unit 18 for bidirectional communication with a remote server 17 [para. 0038-40], said communication unit configured to transmit the acquired optical sensor signal [para. 0037, “electronic signals that are digitized with a digitizer 16”] to the remote server 17 and to receive a control command from the remote server 17 for actuating the activatable unit 2/5/6/81-8n/12/14 and to forward the received control command to the control device 4 [para. 0038-39, “data line 21 between the controller 4, or the data bus connecting the controller parts 5 and 6, and the router 18”],
a server 21 configured to process the optical sensor signal received from the communication unit 18 of the household dishwasher and to transmit a control command [para. 0038-39] to the household dishwasher [para. 0039-40]; and
a data network 24 via which the household dishwasher and the server 21 are configured to communicate [para. 0040].
Clemens teaches the camera (i.e., optical sensor) is fitted to be in the area of the charging opening in order to identify the item to be treated [para. 0037], and therefore fails to explicitly disclose (emphasis added):
an optical sensor configured to acquire an optical sensor signal of the washing compartment.
However, Fauth discloses a dishwasher [Abstract], comprising:
A dishwasher, in particular a household dishwasher, having a wash tub for receiving dishes during a wash cycle, having a dish reception device for receiving the dishes put into the wash tub, and a control device for controlling the course of the wash cycle depending on the received dishes. Thereby, it is provided that the dish reception device has a plurality of evaluation modules, which are designed each for receiving a dish type consisting of a similar material by means of the signals of at least one sensor and/or by means of at least one control parameter of the control device. [Abstract].
[0031] According to a particularly preferred development of the invention, the dish detection device comprises at least one light source for illuminating the dishes and at least one camera for the pictorial capturing of light reflexes occurring at the dishes, with the respective camera being connected to at least one of the evaluation modules, with the respective evaluation module for analyzing the light reflexes being embodied such that the respective type of dish and/or all dishes can be detected according to a predetermined light evaluation algorithm. Here the light source may include light-emitting diodes or incandescent lamps for instance. The camera can be an electronic camera, for instance a C-MOS camera. The camera can be equipped with a wide-angled lens to ensure as large a detection region as possible. 
[0032] The detection of a type of dish using a dish detection device of this type is based on characteristic light reflexes occurring at the surfaces of different materials. Light reflexes, also known as highlights or highlight areas, are locally limited reflections of light which are characterized in that they are considerably lighter than the background. The light reflexes generated by the respective light source and captured by the respective camera are analyzed by means of a suitable light evaluation algorithm, with a specific type of dish or the total quantity of dishes being detected based on the properties of the light reflexes. The advantage of a dish detection device which is structured in this way is that detection can be implemented even before the actual wash program. 
[0059] A light source 21 is arranged on the ceiling of the wash tub 3, consisting of two light-emitting diode arrangements 21. The light-emitting diode banks 21 are arranged such that the dishes present in the wash tub 3 are illuminated. Light reflexes, which have different properties depending on the type of dish, are produced at the dish. A camera 22, which is likewise arranged on the ceiling of the wash tub 3, captures the dishes and the light reflexes produced on them. An evaluation of the images of the camera 22 enables a distinction to be made between different types of dish by examining the light reflexes contained therein and a therefore a separate detection thereof. 
[0077] It may be readily understood that the location of the imaging device 102 may be in numerous other locations depending on the particular structure of the dishwasher 10 and the structure of the upper and lower racks 24, 26. The location of the imaging device 102 may depend on the type of desired image, the area of interest within the upper and lower racks 24, 26 or whether the image is to be captured with the upper and lower racks 24, 26 in motion. There may also be multiple imaging devices, which may image the same or different areas of the upper and lower racks 24, 26. FIGS. 9 and 10 illustrate alternative locations for the imaging device 102. In FIG. 9, the imaging device 102 is provided on an inner surface of the door 22 such that the imaging device 102 is exterior of the wash chamber 20 when in use. In FIG. 10, the imaging device 102 is provided on the bottom wall 14 of the housing 12 such that the imaging device 102 is within the wash chamber 20.
[0079] By way of non-limiting example, one characteristic which may be determined is the areas of the dish racks 24, 26 in which utensils are present. This may be useful in order to turn on spray assemblies 32-40 that target the specific area in which utensils are located or to operate the spray assemblies 32-40 in a direction that will ensure proper cleaning. This may also be useful as the controller 80 may define zones within the racks 24, 26 and operate the spray assemblies 32-40 in a manner which may be appropriate for each zone. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera outside of the dishwashing unit for identifying ware to be cleaned before entering the dishwashing tub, of Clemens, to include a camera and illumination source inside of the dishwasher for identifying ware to be cleaned in the dishwasher tub, of Fauth [para. 0059, “camera 22…arranged on the ceiling of the wash tub 3”], because: 1) it is an alternative camera arrangement to the external camera of Clemens for identifying wares to be cleaned in the dishwasher tub, as taught by Fauth [para. 0077, “the imaging device 102 is provided on an inner surface of the door 22 such that the imaging device 102 is exterior of the wash chamber 20 when in use”]; and 2) the internal camera arrangement has the improved feature of identifying multiple different types of dishes/utensils at the same time [para. 0032, 0059], as well as allowing for optimizing the dishwashing parameters based on the arrangement of the ware within the dishwashing tub to thereby improve cleaning efficiency [para. 0079].
20. Modified Clemens discloses the system of claim 19, wherein the server 21 is configured to transmit the control command to the household dishwasher [para. 0038-39] as a response to the transmitted optical sensor signal [para. 0037].
21. Modified Clemens discloses the system of claim 19, further comprising a display device 25 connected to the server [para. 0043] to display the optical sensor signal [para. 0042, “an image of the material to be treated 3 can make”].
22. Modified Clemens discloses the system of claim 19, wherein the server is configured to identify a property of the household dishwasher as a function of the transmitted optical sensor signal [para. 0037, “output data of the digitizer 16 can be routed to the computer-like supplementary control part 7 via the basic control part 6 or via a bus line (without reference number) located within the control 4”] and to transmit the control command to the household dishwasher as a function of the identified property [para. 0042-43, “computationally intensive recognition of the item to be treated 3 is supported”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show dishwasher apparatus comprising sensors for detecting a load, and/or remote server connectivity [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713